NO. 07-10-0498-CV
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL C
 
MARCH 9, 2011
 
______________________________
 
 
JAMES BRETT CUMMINGS AND ZURICH AMERICAN INSURANCE
COMPANY,
AS SUBROGEE OF BRETT CUMMINGS, APPELLANTS
 
V.
 
CONNER MACHINE AND WELDING, INC. D/B/A/ CONNER
INDUSTRIES, APPELLEE
 
 
_________________________________
 
FROM THE 108TH DISTRICT COURT OF POTTER
COUNTY;
 
NO. 99,128-E; HONORABLE DOUGLAS WOODBURN, JUDGE
 
_______________________________
 
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
ORDER OF DISMISSAL AS TO ZURICH AMERICAN INSURANCE
COMPANY,
 AS SUBROGEE OF BRETT CUMMINGS
Appellants, James Brett Cummings and Zurich American
Insurance Company, as Subrogee of Brett Cummings, both
perfected an appeal from the trial court's summary judgment in favor of
Appellee, Connor Machine and Welding, Inc. d/b/a Conner Industries resulting
from a personal injury case.  The
appellate record was filed on January 10, 2011. 
Zurich American Insurance Company's brief was due to be filed on or
before February 9, 2011, but has yet to be filed.  By letter dated February 18, 2011, this Court
notified Zurich American Insurance Company of the defect and extended the
deadline in which to file the brief to February 28, 2011, noting that failure to
do so would subject its appeal to dismissal without further notice.  Counsel for Zurich American Insurance Company
did not respond and its brief remains outstanding.
Consequently, we dismiss that portion of this appeal as it
pertains to Appellant Zurich American Insurance Company, as Subrogee
of Brett Cummings for want of prosecution and failure to comply with a notice
from the Clerk of this Court requiring a response or other action in a specified
time.  See Tex. R. App. P. 42.3(b) and (c).  That portion of the appeal as it pertains to
Appellant James Brett Cummings will proceed in due course.
It is so ordered.
                                                                        Per
Curiam